1 Reported in 273 N.W. 665.
Defendant Schneeberger appeals from the order denying his motion for a new trial after a verdict had been directed against him and in favor of plaintiff.
The suit is on a contract between plaintiff and defendant Franken. The contract in the main was one for the sale of merchandise by plaintiff to Franken. It contemplated the extension of credit to the latter. There apparently had been a previous contract under which, when the contract in suit was made in January, 1934, Franken was indebted to plaintiff. In consideration of the acceptance of the new contract by plaintiff, defendant Schneeberger and another became his sureties guaranteeing payment to plaintiff by *Page 237 
Franken of the indebtedness owing to plaintiff arising under the contract. This suit is to recover the balance of such indebtedness, amounting to $378.46.
The only defense is want of consideration "to support that contract by the defendant Schneeberger." As the record stands, the conclusion is inescapable that plaintiff bound itself by written contract to Franken upon the faith in part of the undertaking by the sureties to guarantee performance by Franken. In that situation there is no merit in the claim that there was no consideration for the contract. J. R. Watkins Medical Co. v. McCall, 116 Minn. 389, 133 N.W. 966.
Order affirmed.